Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	Weber (US 2012/0042612) shows a conveyor device for formatting food products on a conveyor device in which the products are received in a plurality of parallel conveyor tracks, some of which include product gaps. The gaps on a conveyor track are filled with food product at an input side so that on the output side of the conveyor tracks, all of the conveyor tracks are supplied with food products. However, the conveyor device lacks a product sensor configured to detect food products on each conveyor track incoming on the input side as required by the independent claim so that the product gaps in the plurality of parallel conveyor tracks are not filled with food products only when an odd number of product gaps exist in one of the plurality of parallel conveyor tracks as required by the independent claim. Additionally, while US 11,225,347 to which the present application claims priority includes method claims that are similar in scope to those of the present application, the claims in the patent do not include the limitation that when an even number of product gaps exist on one of the conveyor tracks, the conveyor device fills the product gaps with a corresponding number of food products from another one of the conveyor tracks that does not have any product gaps such that at least one of the food products are transferred from the conveyor track that does not have any product gaps to the conveyor track that has the product gaps as required by the independent claim. As such, double patenting does not apply.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651